Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 28, 2021

The Court of Appeals hereby passes the following order:

A21A0895. WALTER LAWRENCE KENNEY v. THE STATE.

      In 2018, a jury convicted Walter Lawrence Kenney, who represented himself
at trial, of aggravated child molestation, rape, incest, and multiple counts of child
molestation. After the trial court entered an order denying his motion for new trial on
September 11, 2020, Kenney filed his pro se notice of appeal on December 16, 2020.
We, however, lack jurisdiction because the notice of appeal is untimely.
      Pursuant to OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days
of entry of the order on appeal. The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997). Here,
Kenney filed his notice of appeal 96 days after entry of the order.1 His appeal is
therefore untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/28/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
         It appears that Kenney filed a pro se motion for an out-of-time appeal on
December 4, 2020. That motion, along with other pro se motions, was denied by the
trial court on December 18, 2020.